DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1  is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,365,085. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1-20 are included in and/or can be gleaned from Claims 1- of U.S. Patent No. 11,365,085.
	Specifically, it would have been obvious to one of ordinary skill in the art that the fish tape case configured to house a fish tape comprising: a shell including an upper shell part including an upper base wall, an inner side wall extending from an inner perimeter of the upper base wall, an outer side wall extending from an outer perimeter of the upper base wall, a lower shell part including a lower base wall, an inner side wall extending from an inner perimeter of the lower base wall, an outer side wall extending from an outer perimeter of the lower base wall, wherein the inner side walls mate together and form a central aperture, and the outer side walls mate together and define an outer diameter, and a cavity is formed by the walls, and the upper shell part having an opening therethrough in communication with the cavity; and a storage tray including an upper base wall, a lower base wall, an inner side wall extending from an inner perimeter of the lower base wall of the storage tray, an outer side wall extending between outer perimeters of the base walls of the storage tray and defining an outer diameter of the storage tray, the walls of the storage tray defining a cavity therein, the storage tray having an opening therethrough which is in communication with the cavity and through which the fish tape can pass as set forth in Claim 1 of the instant invention corresponds to the fish tape case configured to house a fish tape, the fish tape case comprising: a shell having an upper base wall, a lower base wall, an inner side wall extending between inner perimeters of the base walls and forming a central aperture through the shell, an outer side wall extending between outer perimeters of the base walls and defining an outer diameter of the shell, the walls defining a cavity therein, the outer side wall having an opening therethrough in communication with the cavity; and a storage tray within the cavity, the storage tray having an upper base wall, a lower base wall, an inner side wall extending from an inner perimeter of the lower base wall of the storage tray, an outer side wall extending between outer perimeters of the base walls of the storage tray and defining an outer diameter of the storage tray, the walls of the storage tray defining a cavity therein, the inner side wall of the storage tray and the upper base wall of the storage tray defining an opening which is in communication with the cavity and through which the fish tape can pass as set forth in Claim 1 of U.S. Patent No. 11,365,085.
Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 16-20 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the fish tape case set forth including a shell having an upper base wall, a lower base wall, an inner side wall extending between inner perimeters of the base walls and forming a central aperture through the shell, an outer side wall extending between outer perimeters of the base walls and defining an outer diameter of the shell, the walls defining a cavity therein, the shell having an opening therethrough in communication with the cavity; and a storage tray including an upper base wall, a lower base wall, an inner side wall extending from an inner perimeter of the lower base wall of the storage tray, an outer side wall extending between outer perimeters of the base walls of the storage tray and defining an outer diameter of the storage tray, the walls of the storage tray defining a cavity therein, the storage tray having an opening therethrough which is in communication with the cavity and through which the fish tape can pass, wherein the storage tray is configured to rotate within the shell when the shell is held stationary.
None of the references of the prior art teach or suggest , an outer side wall extending between outer perimeters of the base walls and defining an outer diameter of the shell, the walls defining a cavity therein, the shell having an opening therethrough in communication with the cavity; and a storage tray including an upper base wall, a lower base wall, an inner side wall extending from an inner perimeter of the lower base wall of the storage tray, an outer side wall extending between outer perimeters of the base walls of the storage tray and defining an outer diameter of the storage tray, the walls of the storage tray defining a cavity therein, the storage tray having an opening therethrough which is in communication with the cavity and through which the fish tape can pass, wherein the storage tray is configured to rotate within the shell when the shell is held stationary as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the fish tape case in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654